Name: Commission Regulation (EEC) No 3461/92 of 30 November 1992 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 92 Official Journal of the European Communities No L 350/63 COMMISSION REGULATION (EEC) No 3461/92 of 30 November 1992 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 3 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . In the 'BUNDESREPUBLIK DEUTSCHLAND' and 'FRANCE' sections of the Annex to Regulation (EEC) No 2006/80 the amendments set out in the Annex to this Regulation are hereby made in respect of the Land or department concerned. 2. The following intervention centre is hereby deleted : BUNDESREPUBLIK DEUTSCHLAND : Karstadt (Mecklenburg-Pomerania). Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1992. Whereas Council Regulation (EEC) No 1 145/76 (3) lays down rules for determining the intervention centres for cereals ; Whereas the intervention centres are determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 2801 /92 Q ; whereas, following the consultations provided for in Article 3 (7) of Regulation (EEC) No 2727/75, the list of centres should be amended : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 130, 19 . 5. 1976, p. 8 . (4) OJ No L 197, 30. 7. 1980, p. 1 . O OJ No L 282, 26. 9 . 1992, p. 31 . No L 350(64 Official Journal of the European Communities 1 . 12. 92 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE ~ ALLEGATO  BIJLAGE  ANEXO Centros de intervenciÃ ³n Interventionscentre Interventionsort Ã Ã ­Ã ½Ã Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Intervention centres Centres d'intervention Centri di intervento Interventiecentrum Centros de intervenÃ §Ã £o Trigo blando BlÃ ¸d hvede Weichweizen Ã £Ã ¯Ã Ã ¿Ã  Ã ¼Ã ±Ã »Ã ±Ã ºÃ Ã  Common wheat Froment tendre Frumento tenero Zachte tarwe Trigo mole Centeno Rug Roggen Ã £Ã ¯Ã ºÃ ±Ã »Ã ¹Ã  Rye Seigle Segala Rogge Centeio Cebada Byg Gerste Ã Ã Ã ¹Ã ¸Ã ® Barley Orge Orzo Gerst Cevada Trigo duro HÃ ¥rd hvede Hartweizen Ã £Ã ¯Ã Ã ¿Ã  Ã Ã ºÃ »Ã ·Ã Ã Ã  Durum wheat Froment dur Frumento duro Durum tarwe Trigo duro Maiz Majs Mais Ã Ã Ã ±Ã ²Ã Ã Ã ¹Ã Ã ¿Ã  Maize MaÃ ¯s Granturco MaÃ ¯s Milho Sorgo Sorghum Sorghum Ã £Ã Ã Ã ³Ã ¿ Sorghum Sorgho Sorgo Sorgho Sorgo 1 2 3 4 5 6 7 FRANCE Charente  16 Le Gond-Pontouvre +   + +  " BUNDESREPUBLIK DEUTSCHLAND Land Brandenburg Karstadt + + +   .